Reasons For Allowance
Claims 1 – 27 are allowed.
The following is an examiner’s statement of reasons for allowance: in combination with other limitations of the claims the prior arts made of record fail to suggest  a sigma-delta modulator circuit, comprising:  an N-bit digital-to-analog converter (DAC) circuit configured to convert the stream of N- bit code words to generate the feedback signal, wherein the N-bit DAC circuit has a non-ideal operation due to mismatch error that introduces an analog DAC error in the feedback signal; and a digital DAC copy circuit that provides a digital replication of the N-bit DAC circuit, said digital replication accounting for the non-ideal operation of the N-bit DAC circuit due to mismatch error, the digital DAC copy circuit configured to convert the stream of N-bit code words to output a stream of P-bit code words, where P>N, that provide a digital value equivalent to an analog value of the feedback signal plus the analog DAC error that is output from the N-bit DAC circuit.
  In combination with other limitations of the claims the prior arts made of record fail to suggest a sigma delta modulator circuit comprising a calibration circuit comprises: an estimation N-bit DAC circuit; 3 3643710.1CUSTOMER NO. 30430PATENT APPLICATION Docket No. 58940-02027 a further differencing circuit configured to generate the feedback signal as a difference between a first signal output from the N-bit DAC circuit and a second signal output from the estimation N-bit DAC circuit; a first multiplexing circuit having a first input configured to receive the stream of N-bit code words and a second input configured to receive an N-bit calibration code word, wherein an output of the first multiplexing circuit is applied to an input of the N-bit DAC circuit; a second multiplexing circuit having a first input configured to receive an N-bit null code word and a second input configured to receive the stream of N-bit code words, wherein an output of the second 
In combination with other limitations of the claims the prior arts made of record fail to suggest a delta sigma modulator circuit comprising  an N-bit digital-to-analog converter (DAC) circuit configured to convert the stream of N- bit code words to generate the feedback signal, wherein the N-bit DAC circuit has a non-ideal operation due to mismatch error that introduces an analog DAC error in the feedback signal; and a digital DAC copy circuit that provides a digital replication of the N-bit DAC circuit, said digital replication accounting for the non-ideal operation of the N-bit DAC circuit due to mismatch error, the digital DAC copy circuit configured to convert the stream of N-bit code words to output a stream of P-bit code words, where P>N, each P-bit code word comprising an addition  of: a first digital code corresponding to an ideal output of the N-bit DAC circuit in response to the N-bit code word; plus a second digital code corresponding to the analog DAC  error of the N-bit DAC circuit in response to the N-bit code word.
In combination with other limitations of the claims the prior arts made of record fail to suggest a sigma delta modulator circuit comprising a calibration circuit comprises: a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845